DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 9/16/2021 is acknowledged.  The traversal is on the ground(s) that the process of Group II (claims .  This is not found persuasive because the process of Group II has been amended to require "locating at least one mold core with the part", the inventions of Groups I and II remain distinct as the apparatus as claimed can be used to practice another and material different process.  For example the apparatus as claimed can use to recirculate gas through the mold core without heating or pressurizing the gas (e.g. for media filtration).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2013/0313760 A1), in view of Jewell (US 2,713,702).
Regarding claims 1 and 15, Kondo teaches an autoclave system for curing a part (Figures 1-4), the autoclave system comprising: 
an autoclave (1), comprising: 
a vessel, containing a gas (pressure vessel 2); 
at least one circulator, located within the vessel and operable to circulate the gas within the vessel (circulating device 6); 
at least one heater, located within the vessel and operable to heat the gas within the vessel (heater 8); and 
gas supplying device is arranged on both sides in the width direction...a gas flow inlet…communicates between the inside and the outside of the inner vessel); and 
at least one mold core (retaining jig 4), located within the vessel, comprising a conduit extending through the mold core (guide pipe 13), and configured to define a shape of the part (Figure 3), wherein the gas delivered to the gas recirculation system from the vessel is gas received directly from the conduit of the mold core (as shown in the Figures).
Kondo teaches all the elements of claims 1 and 15 as discussed above but does not teach the gas recirculation system is fluidly coupleable and at least partially external to the vessel nor the gas delivered to the gas recirculation system from the vessel is gas received directly from the conduit of the mold core.  However, recirculation systems or devices external to an autoclave are well known in the art.
Jewell teaches an autoclave (Figure 1), comprising: a vessel (chamber 1) and a gas recirculation system, at least partially external to the vessel and fluidly coupleable to the vessel such that gas contained in the vessel is delivered to the gas recirculation system, passed through the gas recirculation system, and recirculated back into the vessel (col. 1, lines 42-72; line 12 leading from drain 13…produces a flow of steam and air from the back toward the front…produces the desired circulation which is necessary to maintain uniform temperature throughout).  One of ordinary skill in the art would have found it obvious to provide a gas 
Regarding claim 7, Kondo, as modified by Jewell, further teaches the vessel comprises a first chamber (inner vessel 3 in Figures 1-2 of Kondo) and a second chamber (pressure vessel 2); 
the mold core is located within the first chamber (as shown in Figures 1-2 of Kondo); 
-4-the circulator receives the gas, flowing through the first chamber in a first flow direction, after passing around the mold core and delivers the gas to the second chamber (Figure 2 of Kondo); and 
the gas recirculation system recirculates the gas into the first chamber of the vessel at a location downstream of the mold core and upstream of the circulator (Figure 2 of Kondo).
Regarding claim 8, Kondo, as modified by Jewell, teaches all the elements of claim 1 as discussed above, but does not teach a valve that receives the gas directly from the conduit of the mold core, wherein operation of the valve is switchable between a first state and a second state; in the first state, the valve directs the gas received directly from the conduit of the mold core to the gas recirculation system; and in the second state, the valve vents the gas received directly from the conduit of the mold core to atmosphere.  However, providing a three-way way or relief valve upstream the recirculation system would be obvious to one of ordinary skill in the art as a matter of general engineering practice; specifically, for safety as a means for pressure relief for a closed recirculation system.
Regarding claim 9, Kondo, as modified by Jewell, further teaches the conduit of the mold core comprises an inlet end and an outlet end (13 in Figures 1 and 4 of Kondo); and a 
Regarding claim 11, Kondo, as modified by Jewell, further teaches the gas delivered to the gas recirculation system from the vessel is only gas that has passed through the conduit of the mold core (Figure 1 of Kondo in combination of Figure 1 of Jewell).
Regarding claim 13, The autoclave system according to claim 1, further comprising a plurality of mold cores located within the vessel (Figure 2 of Kondo), wherein the gas delivered to the gas recirculation system from the vessel is gas received directly from the conduit of each one of the plurality of mold cores (Figure 1 of Jewell).
Regarding claim 14, Kondo, as modified by Jewell, further teaches the mold core is configured to define the shape of a circumferentially enclosed portion of the part (4b in Figure 3 of Kondo) but does not teach and the conduit is circumferentially enclosed and extends entirely through an interior of the mold core.  However, Kondo discloses in an alternate embodiment the conduit positioned at both ends of the mold core (Figure 5 of Kondo) to allow more gas flow into the interior of the cavity of the mold core and to shorten cure time (paragraphs 0066-0068).  It would have been obvious for one of ordinary skill in the art at the time of filing to have modified the primary embodiment with the teachings of the alternative embodiment and extended the conduit entirely through the mold core to increase gas flow and shorten cure time.
Regarding claim 17, Kondo, as modified by Jewell, further teaches only a portion of the gas within the vessel is delivered to the gas recirculation system (Figure 2 of Kondo).

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, in view of Jewell, as applied to claims 1 and 15 above, and further in view of Busch (US 2009/0155403 A1).
Regarding claims 2 and 16, Kondo, as modified by Jewell, teaches all the elements of claims 1 and 15 as discussed above but does not teach the gas recirculation system comprises a compressor that is operable to pressurize the gas received from the conduit of the mold core before the gas is recirculated back into the vessel.  However, the use of compressors for pressurization are well known and conventional in the art.
Busch teaches an apparatus (Figure 1), comprising a vessel (5), containing a gas (16); and a gas recirculation system (pipeline system 24), at least partially external to and fluidly coupleable to the vessel (inlets and outlets 17, 18).  Curing pressure of a part is controlled by the gas recirculation system (paragraph 0031).  Busch further teaches the gas recirculation system comprises a compressor (20, paragraph 0029) that is operable to pressurize the gas received from the vessel before the gas is recirculated back into the vessel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kondo/Jewell such that the recirculation system comprises a compressor, since Busch discloses compressors are conventional in the art for pressurization.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 3, Kondo, as modified by Jewell and Busch, further teaches the gas within the vessel is at a first pressure; and the compressor is operable to pressurize the gas by the conveying device, the heated air is circulated in a closed circuit always in the direction of the black direction arrow).
Regarding claim 4, Kondo, as modified by Jewell and Busch, teaches all the elements of claim 3 as discussed above but does not disclose the first and second pressure nor the temperature of the gas in the vessel and the gas recirculation system.  However, it is noted the operating temperature and pressure of the system pertains to the specific way an article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  Likewise, Busch discloses the resins utilized in autoclaves are cured at pressures of 3.5 bar and at temperatures of 100°C to 180°C (paragraph 0002).  Hence, it would be obvious to one of ordinary skill in the art the system is capable of the operating parameters.

Claims 5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, in view of Jewell and Busch, as applied to claim 1 and 2 above, and further in view of Joseph (US 6,673,277 B1).

Joseph teaches an apparatus (Figure 6), comprising a vessel (1), containing a gas (16); and a recirculation system (3, 4, 5), at least partially external to and fluidly coupleable to the vessel (as shown in Figure 6).  Pressure is be applied to the vessel by pressure supply means (6).  Joseph further discloses the recirculation system comprises a reservoir (3) for fluid (col. 6, lines 12-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Kondo such that the recirculation system comprises a reservoir, since Joseph discloses reservoirs are conventional in recirculation systems.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 10, Kondo, as modified by Jewell, Busch and Joseph teaches all the elements of claim 1 as discussed above but does not teach the mold core comprises a filter located within the conduit.  However, Joseph discloses the use of filters is beneficial to avoid contamination of components (col. 7, lines 50-54).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo, as modified by Jewell and Busch and provided an in-line filter to prevent contamination, as disclosed by Joseph.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, in view of Jewell and Nelson (US 2019/0091952 A1).
Regarding claim 12, Kondo, as modified by Jewell, teaches all the elements of claim 1 as discussed above but does not teach the gas comprises an inert gas.  However, the use of inert gases in autoclave systems is well known and conventional in the art.
Nelson teaches a heating system (100 in Figure 6) comprising a pressure source (370) which allows the system to be operated as an autoclave (paragraph 0111).  Nelson further discloses the use of nitrogen or carbon dioxide or other inert gases may be used for processing a work piece at elevated temperatures and/or pressures (paragraph 0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gases as disclosed by Nelson since Nelson provides a suitable means for achieving the desired goal.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable for requiring:
“…a first recirculation conduit, fluidly coupled to the conduit of the mold core and the gas reservoir such that the gas flows from the conduit of the mold core to the gas reservoir via the first recirculation conduit; and 
a second recirculation conduit, fluidly coupled to the gas reservoir and the compressor such that the gas flows from the gas reservoir to the compressor via the second recirculation conduit; the first recirculation conduit has a first flow diameter; the second recirculation conduit has a second flow diameter; and the second flow diameter is greater than the first flow diameter.”
Meaning the conduit provided and connecting the mold core to the gas reservoir has a smaller flow diameter than the conduit provided and connecting the gas reservoir and the compressor of the gas recirculation system.
As discussed above, Kondo, discloses an autoclave system for curing a part (Figures 1-4, the autoclave system comprising: an autoclave (1), comprising: a vessel (2); at least one circulator, located within the vessel (circulating device 6); at least one heater, located within the vessel (heater 8); and a gas recirculation system (gas supplying device 5), wherein gas contained in the vessel is delivered to the gas recirculation system, passed through the gas recirculation system, and recirculated back into the vessel (Figure 2; paragraph 0051); and at least one mold core (retaining jig 4), located within the vessel, comprising a conduit extending through the mold core (guide pipe 13), wherein the gas delivered to the gas recirculation system from the vessel is gas received directly from the conduit of the mold core (as shown in the Figures).  However, Kondo does not disclose the gas recirculation system comprises a compressor and gas reservoir nor does Kondo disclose the diameter of the conduit provided 
Jewell is cited for disclosing an autoclave (Figure 1), comprising: a vessel (chamber 1) and a gas recirculation system, at least partially external to the vessel and fluidly coupleable to the vessel such that gas contained in the vessel is delivered to the gas recirculation system, passed through the gas recirculation system, and recirculated back into the vessel (col. 1, lines 42-72; line 12 leading from drain 13…produces a flow of steam and air from the back toward the front…produces the desired circulation which is necessary to maintain uniform temperature throughout).  While Jewell discloses a gas recirculation system is external to the vessel, similar to Kondo, Jewell fails to teach the diameter of the conduit provided and connecting the vessel to and from the gas recirculation system nor the gas recirculation system comprises a compressor and gas reservoir.
Another prior art, Busch is referenced for disclosing an apparatus (Figure 1), comprising a vessel (5) and a gas recirculation system (pipeline system 24), at least partially external to and fluidly coupleable to the vessel (inlets and outlets 17, 18).  The gas recirculation system comprises a compressor (20, paragraph 0029) that is operable to pressurize the gas received from the vessel before the gas is recirculated back into the vessel.  While Busch discloses a compressor and the pipeline for the gas recirculation system (23), similar to the references above, Busch neither teaches nor suggests specifying or setting the diameters between components of the gas recirculation system.  In fact, Busch appears to show the pipeline sizing being substantially identical in size (Figure 1).  Hence, one would not look to Busch to address .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mason (US 2012/0003597 A1) discloses an autoclave having an external gas recirculation system.
Smith (US 4,532,984) discloses an autoclave having internal mechanisms for controlling gas flow.
Matteson (US 3,150,935) discloses an autoclave having a recirculation system using a fluid reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/14/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748